DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 4, 6, 8, 10-12, 15, 16, 18, 21-25, 27, 28 are pending wherein claims 1, 12, and 15 are in independent form. 
3.	Claims 1, 6, 12, 15 have been amended.
4.	Claims 2-3, 5, 7, 9, 13-14, 17, 19-20, 26 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.




 
Response to Arguments
6.	Applicant's arguments filed on 01/04/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On page 11 of the remarks, applicant argues, “Each of document Wu, Xiao, and Y1 is silent about how to determine a data transmission amount at each of frequency points to be used, and is silent about “data duplication”, thus each of Wu, Xiao, and Yi is silent about determining, at least one of the following information corresponding to a bearer of the data duplication: a number of frequency points to be used, a mapping relationship between a frequency point and a logical channel corresponding to the bearer.”
		In response, examiner respectfully disagrees because:
	Claim 1 recites, “before the first communication node reports the Sidelink BSR to the second communication node, the method further comprises at least one of: determining, by the first communication node, a data transmission amount at each of frequency points to be used according to at least one of: available frequency point information; the split data size; the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority; or determining, by the first communication node, at least one of the following information corresponding to a bearer of the data duplication: a number of frequency points to be used, a mapping relationship between a frequency point and a logical channel corresponding to the bearer.” Under broadest reasonable interpretation (BRI) of the claim limitation (the method further comprises at least one of), prior art requires to have support for either “determining, by the first communication node, a data transmission amount…” or “determining, by the first communication node, at least one of the following information corresponding to a bearer of the data duplication”, it does not require to disclose both the determination steps (“determining, by the first communication node, a data transmission amount…” or “determining, by the first communication node, at least one of the following information corresponding to a bearer of the data duplication”). Wu discloses that before the first communication node reports the Sidelink BSR to the second communication node (before transmitting the BSR message), the method further comprises at least one of: determining, by the first communication node (scheduled entity), a data transmission amount at each of frequency points to be used (size of data to be transmitted (buffer size) corresponding to the frequency index value) according to at least one of: available frequency point information (frequency index value configured by RRC signaling, Par 0075; common frequency list, dedicated frequency list provided by RRC signaling, Par 0076, Par 0082. All the buffered data are indexed according to particular frequency and so, the buffer size is provided for each of the available frequency index value, Par 0077-0080, Par 0082-0085).




Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 15, 21, 24, 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 20190098651 A1, hereinafter referred to as Wu).
		Re claim 15, Wu teaches a resource request processing method (abstract), comprising:
	(i) receiving, by a second communication node (scheduling entity), a Sidelink Buffer Status Report (BSR) reported by a first communication node (BSR message from scheduled entity), wherein the Sidelink BSR comprises at least one of: one or more logical channels in a logical channel group (LCG ID 504, 604, Fig. 5-6), a destination index corresponding to a frequency point to be used or an anchor frequency point to be used (destination index 502 associated with the frequency indicator, Fig. 5); a logical channel group identifier or a logical channel identifier (LCG ID 504, 604, Fig. 5-6); or a buffer sizes of a plurality of logical channels corresponding to a frequency point or anchor frequency point (buffer size 506, 606, Fig. 5-6 --- a buffer size determined for the LCG includes buffer sizes of all the logical channels included in the LCG) (Fig. 5-8, Par 0005-0007, Par 0009-0010, Par 0072-0085, Par 0087-0088, Par 0092-0093); and

	(iii) wherein before the second communication node receiving the Sidelink BSR reported by the first communication node (BSR message, Fig. 5-6), frequency point information configured or agreed in advance by the second communication node for the first communication node (frequency index value, common frequency list, dedicated frequency list) comprises at least one of: Sidelink available frequency point information; a number of frequency points supporting data distribution or data duplication; a split ratio of each data split frequency point; one or more split data sizes corresponding to the logical channel, wherein the split data size is a maximum data transmission amount of data of the logical channel split to a frequency point; mapping information of an Sidelink logical channel and/or an Sidelink logical channel group and/or a destination identifier with one or more frequency points; a frequency point priority; or information corresponding to the anchor frequency point of the logical channel and/or the destination identifier (frequency index value configured by RRC signaling, Par 0075; common frequency list, dedicated frequency list provided by RRC signaling, Par 0076, Par 0082) (Fig. 5-6, Par 0074-0085); and 
	(iv) wherein before the first communication node reports the Sidelink BSR to the second communication node (before transmitting the BSR message), the method further comprises at least one of: determining, by the first communication node (scheduled entity), a data transmission amount at each of frequency points to be used (size of data to be transmitted (buffer size) corresponding to the frequency All the buffered data are indexed according to particular frequency and so, the buffer size is provided for each of the available frequency index value, Par 0077-0080, Par 0082-0085) (Fig. 5-6, Par 0074-0085); the split data size; the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority; or 
	(v) determining, by the first communication node, at least one of the following information corresponding to a bearer of the data duplication: a number of frequency points to be used, a mapping relationship between a frequency point and a logical channel corresponding to the bearer (Under BRI, prior art does not require to have support for this limitation).
		Claim 24 recites a device performing the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15. Wu further teaches that the device comprises a processor and a memory for storing instructions executable by the processor (Fig. 3, Par 0053-0061).
		Claim 28 recites a nonvolatile computer readable storage medium storing programs to be executed to perform the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15.
		Re claim 21, Wu teaches to receive, by the second communication node, the BSR reported by the first communication node according to a plurality of destination indexes corresponding to the frequency points (BSR included .
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 10, 11, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20190098651 A1, hereinafter referred to as Wu) in view of Yi et al (US 20180279162 A1, hereinafter referred to as Yi).
		Re claim 1, Wu teaches a resource requesting method (Abstract), comprising:
	(i) acquiring, by a first communication node (scheduled entity), buffer sizes of a plurality of logical channels (all the data in the buffer associated with a service/frequency are accumulated for a logical channel group) corresponding to a frequency point or anchor frequency point (one or more frequencies available for data transmission) in a logical channel group (Fig. 5-8, Par 0005-0007, Par 0072-0085, Par 0092 ---- A logical channel group comprises multiple/plurality of logical channels (supported by the reference, Yi) and therefore, buffer size determined for the LCG includes buffer sizes of all the logical channels included in the LCG);

	(iii) wherein before the first communication node reporting the Sidelink BSR (before transmitting the BSR message), the method further comprises: receiving, by the first communication node (scheduled entity), frequency point information (frequency index value, common frequency list, dedicated frequency list) configured or agreed in advance by the second communication node (scheduling entity), wherein the frequency point information comprises at least one of: Sidelink available frequency point information; a number of frequency points supporting data distribution or data duplication; a split ratio of each data split frequency point; one or more split data sizes corresponding to the logical channel, wherein the split data size is a maximum data transmission amount of data of the logical channel split to a frequency point; mapping information of an Sidelink logical channel and/or an Sidelink logical channel group and/or a destination identifier with one or more frequency points; a frequency point priority; or anchor frequency point information corresponding to the logical 
	(iv) wherein before the first communication node reports the Sidelink BSR to the second communication node (before transmitting the BSR message), the method further comprises at least one of: determining, by the first communication node (scheduled entity), a data transmission amount at each of frequency points to be used (size of data to be transmitted (buffer size) corresponding to the frequency index) according to at least one of: available frequency point information (frequency index value configured by RRC signaling, Par 0075; common frequency list, dedicated frequency list provided by RRC signaling, Par 0076, Par 0082. All the buffered data are indexed according to particular frequency and so, the buffer size is provided for each of the available frequency index value, Par 0077-0080, Par 0082-0085) (Fig. 5-6, Par 0074-0085); the split data size; the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority; or 
	(v) determining, by the first communication node, at least one of the following information corresponding to a bearer of the data duplication: a number of frequency points to be used, a mapping relationship between a frequency point and a logical channel corresponding to the bearer (Under BRI, prior art does not require to have support for this limitation).

		Yi teaches that the logical channel group includes a plurality of logical channels (Fig. 12-13, Par 0114-0120).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the logical channel group includes a plurality of logical channels, as taught by Yi for the purpose of efficiently mapping per-packet priority (PPP) and logical channel group to ensure timely transmission of data having higher PPP, as taught by Yi (Par 0014). 
		Claim 22 recites a device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. Wu further teaches that the device comprises a processor and a memory for storing instructions executable by the processor (Fig. 4, Par 0062-0071).
		Claim 25 recites a nonvolatile computer readable storage medium storing programs to be executed to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 10, Wu teaches to calculate a sum of the buffer sizes of the plurality of logical channels (all the data in the buffer associated with a service/frequency are accumulated for a logical channel group and a logical channel group comprises multiple/plurality of logical channels (supported by the reference, Yi). Therefore, buffer size determined for the LCG includes buffer 
		Even though it is evident that a logical channel group (LCG) comprises a plurality of logical channels, Wu does not explicitly define that the logical channel group includes a plurality of logical channels.
		Yi teaches that the logical channel group includes a plurality of logical channels (Fig. 12-13, Par 0114-0120).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the logical channel group includes a plurality of logical channels, as taught by Yi for the purpose of efficiently mapping per-packet priority (PPP) and logical channel group to ensure timely transmission of data having higher PPP, as taught by Yi (Par 0014).
		Therefore, Wu in view of Yi discloses that the logical channel group comprises a plurality of logical channels and a buffer size of a logical channel group is the sum of the buffer size of each of the plurality of logical channels included in the logical channel group.
		Re claim 11, Wu teaches that the first communication node reporting the Sidelink BSR to the second communication node comprises: reporting, by the first communication node, the BSR according to the destination index (destination index in the BSR, Fig. 5) corresponding to the anchor frequency .
12.	Claims 4, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Yi as applied to claim 1 above and further in view of Xiao et al (US 20190174522 A1, hereinafter referred to as Xiao).
		Re claim 4, Wu does not explicitly disclose that before receiving the frequency point information configured or pre-configured by the second communication node, the method further comprises: reporting, by the first communication node, at least one of following parameters corresponding to each destination identifier or logic channel to the second communication node: a data rate; a reliability level; or ProSe Per-Packet Priority (PPPP) information.
		Xiao teaches that before receiving the frequency point information configured or pre-configured by the second communication node (before receiving SPS configuration), the method further comprises: reporting, by the first communication node (terminal assistance information, S102, Fig. 3) , at least one of following parameters corresponding to each destination identifier or logic channel (sidelink logical channel) to the second communication node (eNB): a data rate; a reliability level (PPPP associated with the reliability of the service data); or ProSe Per-Packet Priority (PPPP) information (PPPP) (Fig. 3, Par 0133-0139).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that before receiving the frequency point information configured or pre-configured by the 
		Re claim 8, Wu does not explicitly disclose that before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: reporting, by the first communication node, only a destination identifier corresponding to the anchor frequency point in SidelinkUEInformation; or. wherein before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: sending, by the first communication, at least one of the following information to the second communication node: a destination identifier; available frequency point information corresponding to the logical channel group and/or the logical channel, wherein the available frequency point information comprises the anchor frequency point supporting the destination identifier, and/or optional frequency point information; or the destination identifier: data split indication information corresponding to the logical channel group and/or the logical channel.
		Xiao teaches that before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: reporting, by the first communication node, only a destination identifier 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: reporting, by the first communication node, only a destination identifier corresponding to the anchor frequency point in SidelinkUEInformation; or. wherein before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: sending, by the first communication, at least one of the following information to the second communication node: a destination identifier; available frequency point information corresponding to the logical channel group and/or the logical channel, wherein the available frequency point information comprises the 
		Re claim 16, 	Wu does not explicitly disclose that before the second communication node configuring or agreeing in advance to the frequency point information for the first communication node, receiving, by the second communication node, at least one of following parameters corresponding to each Vehicle-to- Everything (V2X) destination identifier or logical channel reported by the first communication node: a data rate: a reliability level: or ProSe Per-Packet Priority (PPPP) information.
		Xiao teaches that before the second communication node configuring or agreeing in advance to the frequency point information for the first communication node (before receiving SPS configuration), receiving, by the second communication node (terminal assistance information from UE1, S102, Fig. 3), at least one of following parameters corresponding to each Vehicle-to- Everything (V2X) destination identifier (target address) or logical channel (sidelink logical channel) reported by the first communication node: a data rate: a reliability level (PPPP associated with the reliability of the service data); or ProSe Per-Packet Priority (PPPP) information (PPPP) (Fig. 3, Par 0133-0139)
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that before the .
13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Yi as applied to claim 3 above and further in view of Belleschi et al (US 20200229194 A1, hereinafter referred to as Belleschi).
		Re claim 6, Wu does not explicitly disclose that the first communication node determines the data transmission amount at each of the frequency points according to at least one of: available frequency point information; the split data size; the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority comprises at least one of: in a case where the buffer size of the logical channel is less than the split data size, selecting, by the first communication node, a first frequency point to transmit data; in a case where the buffer size of the logical channel is greater than the split data size, using, by the first communication node, the first frequency point to transmit data of the split data size, selecting other frequency points from available frequency points to transmit data of remaining data size, wherein data amount transmitted at each frequency point in the other frequency 
		Belleschi teaches that the first communication node (UE) determines the data transmission amount at each of the frequency points according to at least one of: available frequency point information; the split data size (maximum data threshold, delta threshold); the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority (frequency point priority associated with the logical channel/traffic identifier priority) comprises at least one of: in a case where the buffer size of the logical channel is less than the split data size (less than maximum threshold, less than delta threshold), selecting, by the first communication node, a first frequency point to transmit data (using resources of a first carrier to transmit data); in a case where the buffer size of the logical channel is greater than the split data size (exceeding maximum threshold, exceeding delta threshold), using, by the first communication node, the first frequency point to transmit data of the split data size (using first carrier to transmit data up to the maximum threshold), selecting other frequency points from available frequency points to transmit data of remaining data size (selecting second carrier to transmit remaining data), 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the first communication node determines the data transmission amount at each of the frequency points according to at least one of: available frequency point information; the split data size; the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority comprises at least one of: in a case where the buffer size of the logical channel is less than the split data size, selecting, by the first communication .








Allowable Subject Matter
14.	Claims 12, 23, 27 are allowed.
15.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
		Lee et al (US 20170118671 A1) discloses to configure ProSe Per-Packet Priority (PPPP) for different logical channels and send a buffer status report (BSR) for sidelink data based on the priority (Fig. 14-16).













Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/Examiner, Art Unit 2473